Citation Nr: 1701124	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  13-00 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A hearing was held on January 20, 2016, by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The Board remanded the issue of entitlement to a TDIU for further development in April 2016 and September 2016.  The appeal has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, particularly considering that this matter has previously been remanded twice before, additional development is found necessary prior to adjudication.

In the September 2016 remand, the Board instructed that a VA examination be scheduled in order to assess the Veteran's functional limitations imposed by the combined effects of his service-connected disabilities.  It was noted that it was the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, including employment.  The Veteran was provided with a VA examinations to assess the current severity of his service-connected diabetes mellitus, diabetic peripheral neuropathy of the bilateral lower extremities, cataracts, and diabetic retinopathy in October 2016.  The examinations were conducted by two examiners: a VA staff physician evaluated and provided an opinion with regard to the Veteran's diabetes mellitus and diabetic peripheral neuropathy of the bilateral lower extremities; and a VA staff optometrist evaluated and provided an opinion regarding the Veteran's cataracts and diabetic retinopathy. 

The staff physician opined that the Veteran's diabetes mellitus does not impact his ability to work, remarking that the Veteran stated that he had been retired since 2009 with his last work as a "transporter for patient."  This examiner's opinion is quoted in full below:

"After reviewing C-file, history, physical exam, standard medical textbook, my experience and expertise, it is my opinion that above S/C medical conditions of diabetes and diabetic peripheral neuropathy of bilateral lower extremities are not likely to impact his ability to obtain and maintain substantially gainful light duty sedentary employment."

The optometry examiner provided an opinion that the Veteran's eye conditions do not impact his ability to work, remarking that the functional impact caused solely by the service-connected eye disabilities is minimal.  He stated that there was no evidence of retinopathy in either eye at the time of the October 2016 examination, so there is no corresponding functional impact from this condition.  The examiner then stated that the Veteran has reduced visual efficiency and reading speed due to reduction in visual acuity of the left eye due to his cataract in that eye.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's diabetes mellitus and diabetic peripheral neuropathy, the examiner provided an opinion, but rather than providing a supportive rationale citing to specific evidence regarding the Veteran's functional abilities, the examiner instead made general reference to the evidence of record globally and the examiner's own "experience and expertise."  The Board does not find the examination report adequate for adjudicatory purposes, as details regarding the effect of the Veteran's service-connected disabilities on his functional abilities were not provided, and the examiner's statement of the basis for his conclusion is not found to constitute an adequate rationale, as the rationale provided amounts to little more than 'I've reviewed the evidence and come to this conclusion; trust me, I'm an expert.'  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Regarding the eye examination report, the examiner's conclusion that the Veteran's eye conditions do not impact his ability to work would seem to be contradicted by his later statement that the Veteran has reduced visual efficiency and reading speed due to reduction in visual acuity of the left eye due to his left eye cataract.  The Board further notes that the evidence of record indicates that the Veteran's last employment was as a medical transport driver, and at the September 2011 VA examination pertaining to his diabetes mellitus, the Veteran stated that he was having trouble reading and did not drive anymore due to his cloudy vision and trouble seeing.  It is unclear from the examination report whether the October 2016 considered this evidence.  

Because of the reasons stated above, the Board concludes that the VA examinations provided are inadequate for the purposes of adjudicating the Veteran's appeal seeking a TDIU.  Further, although the remand directed that an opinion be provided regarding the combined effect of the Veteran's service-connected disabilities, no such opinion was provided.  In a November 2016 informal hearing presentation, the Veteran's representative requested that the claim be remanded so that a comprehensive vocational examination could be performed, which considers the aggregated effects of the Veteran's service-connected disabilities and their impact on the Veteran's ability to secure and follow substantially gainful employment, consistent with his employment and educational history.  Under the circumstances presented herein, the Board agrees with this course of action.

As the appeal is being remanded for further development, the AOJ should take steps to ensure that any updated records of VA treatment are associated with the claims file.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records from October 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an appropriate vocational evaluation.  All findings should be reported in detail.  The vocational expert/examiner must be given full access to the Veteran's complete electronic claims file for review and must specifically note on the examination report whether the claims file, to include a copy of this remand, was reviewed in connection with this evaluation.  The AOJ should provide the examiner with a complete list of the Veteran's service-connected disabilities.

The examiner must elicit a full work and educational history from the Veteran.

The VA vocational examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  This should include a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment: on such questions as whether the Veteran's service-connected conditions preclude standing and/or sitting for extended periods (specifying the time limits) or performing other specific tasks, such as driving and reading.  

The examiner's attention is directed to the report of the September 2011 VA diabetes mellitus examination, where the Veteran described bilateral cloudy vision and trouble reading and stated that he does not drive anymore, as well as to the October 2016 VA eye examination where the examiner stated that the Veteran had reduced visual efficiency and reading speed due to impairment from his left eye cataract.  The examiner is asked to specifically provide detail as to the extent of impairment on the Veteran's ability to read and the likely impact of this upon his ability to obtain and maintain substantially gainful employment, including sedentary employment.   

The vocational examiner must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities are of such severity as to preclude certain types of employment.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions expressed must be provided.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide an opinion.

3. Thereafter, review the requested vocational report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

